 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY JEROME WOMACK,                              No. 2:17-cv-2708 TLN KJN P
12                        Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    DAVID BAUGHMAN, et al.,
15                        Defendants.
16

17            Plaintiff has sustained three strikes under 28 U.S.C. § 1915(g). (ECF No. 11.) On April

18   18, 2019, plaintiff was ordered to pay, within twenty-one days, the appropriate filing fee, and was

19   cautioned that failure to do so would result in a recommendation that this action be dismissed.

20   Plaintiff sought reconsideration, which was denied by the district court on August 26, 2019, and

21   plaintiff was granted 21 days in which to pay the appropriate filing fee. That time period has now

22   expired, and plaintiff has not paid the court’s filing fee, or otherwise responded to the court’s

23   order.

24            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

25   prejudice.

26            These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, any party may file written
                                                        1
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 3   objections shall be filed and served within fourteen days after service of the objections. The

 4   parties are advised that failure to file objections within the specified time may waive the right to

 5   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: September 25, 2019

 7

 8

 9
     /woma2708.fpf2
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
